UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended May 31, 2010 oTRANSITIONAL REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transitional period from to Commission File No. 0-32923 CLICKER INC. (Exact name of registrant as specified in its charter) Nevada 33-0198542 (State or other jurisdiction of incorporation of organization) (I.R.S. Employer Identification Number) 18952 MacArthur Blvd, Suite 210, Irvine, CA 92612 (Address of principal executive office) (zip code) (949) 486-3990 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant:(1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesxNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 229.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes o No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yeso No x As of July 15, 2010, there were 58,868,502 shares of registrant’s common stock issued and outstanding. CLICKER INC. TABLE OF CONTENTS Report on Form 10-Q For the quarter ended May 31, 2010 Page PART I FINANCIAL INFORMATION Item 1. Financial Statements 3 Unaudited Consolidated Balance Sheets at May 31, 2010 and August 31, 2009 3 Unaudited Consolidated Statements of Operations for the Three and Nine Month Periods ended May 31, 2010 and 2009 4 Unaudited Consolidated Statements of Cash Flows for the Nine Month Periods ended May 31, 2010 and 2009 5 Notes to the unaudited Consolidated Financial Statements 6– 18 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 19– 27 Item 3. Quantitative and Qualitative Disclosures About Market Risk 28 Item 4. Controls and Procedures 28 PART II OTHER INFORMATION Item 1. Legal Proceedings 29 Item 1A. Fisk Factors 29 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 29 Item 3. Defaults upon Senior Securities 31 Item 4. RESERVED 31 Item 5. Other Information 31 Item 6. Exhibits 31 Signatures 32 2 PART I – FINANCIAL INFORMATION Item 1. Consolidated Financial Statements CLICKERS INC. AND SUBSIDIARIES (Formerly, Finanical Media Group) CONSOLIDATED BALANCE SHEETS (UNAUDITED) ASSETS As of As of May 31, 2010 August 31, 2009 CURRENT ASSETS: Cash & cash equivalents $ $ Accounts receivable, net Marketable securities Other current assets Total current assets PROPERTY & EQUIPMENT, net Total assets $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT CURRENT LIABILITIES: Accounts payable $ $ Accrued expenses Deferred revenue - Derivative liability Due to related parties Note payable Convertible note payble, net Total current liabilities Commitment & contingencies - - STOCKHOLDERS' DEFICIT: Common stock, $0.001 par value, 300,000,000 shares authorized, 51,748,928 and 282,292 shares issued and outstanding at May 31, 2010 and August 31, 2009, respectively Paid in capital Prepaid consulting ) - Unrealized gain on marketable securities Accumulated deficit ) ) Total stockholders' deficit ) ) Total liabilities and stockholders' deficit $ $ The accompanying notes are an integral part of these unaudited consolidated financial statements. 3 CLICKERS INC. AND SUBSIDIARIES (Formerly, Financial Media Group) CONSOLIDATED STATEMENTS OF OPERATIONS (UNAUDITED) For The Three Month Periods Ended For The Nine Month Periods Ended May 31 May 31 Net revenues $ Operating expenses Selling, general & administrative Depreciation Impairments - Total operating expenses Loss from operations ) Non-Operating Income (Expense): Interest expense ) Interest income Gain/(Loss) on sale of marketable securities ) ) Change in derivative liability - - Total non-operating income (expense) ) Income /(Loss) before income taxes ) ) ) Provision for income tax - - Net income/(loss) Other comprehensive gain (loss): Unrealized gain (loss) on marketable securities ) ) Reclassification adjustment ) Comprehensive loss $ ) $ ) $ ) $ ) Basic net income/(loss) per share $ $ ) $ ) $ ) Diluted net income/(loss) per share $ $ ) $ ) $ ) Basis weighted average shares of common stock outstanding Diluted Weighted average shares of common stock outstanding The accompanying notes are an integral part of these unaudited consolidated financial statements. 4 CLICKERS INC. AND SUBSIDIARIES (Formerly, Finanical Media Group) CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) For The Nine Month Periods Ended May 31 CASH FLOWS FROM OPERATING ACTIVITIES: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Bad debts Depreciation and amortization Revenues in form of marketable securities ) ) Write off of liabilities ) - Impairment of marketable securities (Gain)/Loss on sale of marketable securities ) Change in derivative liability ) - Issuance of options and warrants for services Issuance of shares for services (Increase) decrease in current assets: Receivables ) Other current assets and deposits ) ) Increase (decrease) in current liabilities: Accounts payable Accrued expenses and other liabilities Deferred revenue - ) Net cash used in operating activities ) ) CASH FLOWS FROM INVESTING ACTIVITIES: Cash received from sale marketable securities Net cash provided by investing activities CASH FLOWS FROM FINANCING ACTIVITIES: Proceeds from officer - Cash proceeds from convertible note - Cash received from sale of common stock - Net cash provided by financing activities NET DECREASE IN CASH & CASH EQUIVALENTS ) ) CASH & CASH EQUIVALENTS, BEGINNING BALANCE CASH & CASH EQUIVALENTS, ENDING BALANCE $ Supplemental disclosure for cash flow information: Cash and cash equivalents paid for interest - $
